Citation Nr: 0527590	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  00-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1995 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Des Moines, Iowa.  Later that same month, the 
veteran's notice of disagreement was received and a statement 
of the case (SOC) was issued.  Thereafter the veteran timely 
perfected his appeal.  The Board remanded this issue in April 
2002 and again in July 2004.  The requested development is 
now complete and this matter is again before the Board for 
appellate review.  The veteran moved during the pendency of 
this appeal and jurisdiction of his claims file comes to the 
Board from the RO located in St. Louis, Missouri.

A hearing was held via videoconference before the undersigned 
Veterans Law Judge in November 2003.

It appears that the veteran has raised claims of entitlement 
to service connection for a back condition and a right elbow 
condition in August 2004 correspondence and January 2005 
correspondence respectively.  As these issues are not 
inextricably intertwined with the issue currently under 
consideration, the Board refers these issues to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran is service-connected for carpel tunnel of the 
right upper extremity (30 percent disabling), carpel tunnel 
of the left upper extremity (20 percent disabling), 
patellofemoral syndrome of the right knee (10 percent 
disabling), tinnitus (10 percent disabling), hypertension (10 
percent), right ear hearing loss (noncompensable) for a 
combined disability rating of 60 percent.  

3.  The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19, 4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

The veteran contends that he is entitled to a TDIU rating.  A 
TDIU may be assigned where the scheduler rating is less than 
total when the disabled person is, in the judgment of the 
Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a) (2004).  Here, the veteran is 
service-connected for carpel tunnel of the right upper 
extremity (30 percent disabling), carpel tunnel of the left 
upper extremity (20 percent disabling), patellofemoral 
syndrome of the right knee (10 percent disabling), tinnitus 
(10 percent disabling), hypertension (10 percent), right ear 
hearing loss (noncompensable) for a combined disability 
rating of 60 percent.  As the veteran does not have a 
combination of service-connected disabilities with a combined 
disability evaluation of 70 percent, the Board must conclude 
that a TDIU is not warranted on a schedular basis.  See 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment. 
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19 (2004); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the CAVC 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

In Moore v. Derwinski, 1 Vet. App. 83 (1991), the CAVC 
indicated that the unemployability question (i.e., the 
ability or inability to engage in substantial, gainful 
activity), had to be viewed in a practical manner, and that 
the thrust of the query was whether a particular job was 
realistically within the veteran's physical and mental 
capabilities.

Here, the veteran's DD Form 214 reflects that he has a high 
school diploma.  Through testimony and numerous statements in 
support of claim, the veteran indicated that prior to going 
into the military and while in the military, he worked 
construction jobs.  The current medical and Social Security 
Administration (SSA) evidence indicates that he is no longer 
able to perform these type of job duties.  See June 2002 VA 
examination report, April 2002 SSA determination letter and 
August 2000 orthopedic surgeon note.  However, the medical 
evidence indicates that the veteran could return to gainful 
employment in a sedentary occupation.  See June 2002 VA 
examination report.

The veteran points to his VA vocational rehabilitation record 
and his discharge from National Guard service as evidence 
that he is entitled to a TDIU rating.  In essence, he is 
arguing that these factors place him in a different position 
than other veterans with his same disability rating.  The 
evidence does in fact indicate that the veteran was placed in 
a nondeployable post and separation actions were initiated in 
June 1999 due to service-connected disabilities of the hands 
and knee.  See June 1999 memorandum.  Thereafter, the veteran 
was discharged from the National Guard and reserves in 
September 1999.  However, VA compensation is based on earning 
capacity impairments in civilian employment.  See 38 C.F.R. 
§ 4.1 (2004).  As such, the Board is unpersuaded that the 
veteran's discharge from the National Guard is indicative of 
him being in a different position than other veterans with 
his same disability rating, as to establish entitlement to 
TDIU benefits. 

His vocational rehabilitation records have been thoroughly 
reviewed.  The November 2003 hearing transcript reflects that 
the veteran read into evidence an excerpt from a vocational 
rehabilitation letter that indicated that it was not 
reasonable to expect the veteran to be able to get a suitable 
job at that time.  The Board has read the entire September 
2002 letter and it does so indicate.  The letter reflects 
that this determination was made based on previous findings 
of infeasibility for achievement of vocational goal and the 
veteran's continued pursuit of unemployment benefits 
confirming the veteran's belief in his unemployability.  The 
vocational rehabilitation evidence reflects that the previous 
findings of infeasibility were based on the need for further 
medical information to know the veteran's limitations, and 
that the veteran had discontinued his physical therapy based 
on lack of transportation.  As an appropriate vocational goal 
at a light, sedentary level was unable to be identified, it 
was determined that achievement of a vocational goal was not 
then currently feasible.  The June 2002 VA examination 
report, however, indicates that the veteran is capable of 
light sedentary work.  Moreover, the vocational 
rehabilitation determination apparently was based on the 
veteran's own beliefs of his unemployability and the lack of 
needed medical information, not that the veteran's service-
connected disabilities themselves made a vocational goal 
unfeasible.

While the evidence shows the veteran's service-connected 
disabilities affect his industrial capabilities, a disability 
rating itself is recognition that industrial capabilities are 
impaired, and the veteran was in receipt of benefits for a 
combined 60 percent disability rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  While the veteran has 
asserted that these benefits are not enough for his family to 
live on, the evidence of record does not indicate that the 
veteran is in a different position than other veterans with 
the same disability rating.  The preponderance of the 
probative evidence of record does not show the veteran is 
incapable of substantially gainful employment due to his 
service-connected disabilities.  Accordingly, entitlement to 
TDIU benefits is denied.  


Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in July 2000.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process.  He was informed by letter in July 
2004 of the VCAA and VA's duty to assist with his claim.  The 
letter informed the veteran of the evidence necessary to 
substantiate entitlement to a TDIU rating, the evidence VA 
would help him obtain, and the evidence for which he was 
responsible.  He was requested to send VA any evidence in his 
possession.  In March 2005 correspondence, the veteran 
indicated that he had no additional evidence to submit.  
Therefore, the Board considers the notice requirements of the 
VCAA met for the issue decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless.  
Although complete notice was provided to the veteran after 
the initial adjudication of his claim, he has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  In addition, the 
actions taken by VA have essentially cured the error in the 
timing of notice (i.e., VCAA compliant notice with subsequent 
VA process).  It is clear from the veteran's active role in 
the adjudication of his claim that he understood the evidence 
needed to substantiate his claim and his and VA's roles in 
the claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded a VA examination in 
June 2002 and the resulting report has been obtained.  See 
38 C.F.R. § 3.159(c)(4) (2004).  In addition to the VA 
medical records, the veteran's service records, SSA records, 
vocational rehabilitation records, and private medical 
evidence have been associated with his claims file.  He was 
afforded the opportunity to provide testimony in support of 
his claim and transcripts of his hearings are of record.  As 
the veteran has not identified or properly authorized the 
request of any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


